Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 6-8, 10-11, 14-15, 18, 20-21, 24 are objected to because of the following informalities:
In claim 1, lines 4, 5, 17, 18-19 (two occurrences), the claimed limitation “media content” should be corrected to “the media content”.
In claim 1, line 25, the claimed limitation "access respective chunks of media content” should be corrected to “access the respective chunks of the media content”.	In claim 2, line 2, the claimed limitation “media content” should be corrected to “the media content”.
In claims 3, 11 and 21, line 4, the claimed limitation “to requests grains” should be corrected to “to request grains”.
In claim 6, lines 3, 4, the claimed limitation “media content” should be corrected to “the media content”.
In claim 7, lines 3, 5, 14, 15-16 (two occurrences), the claimed limitation “media content” should be corrected to “the media content”.
In claim 8, line 4, the claimed limitation “access respective chunks of media content” should be corrected to “access the respective chunks of the media content”.

In claim 15, lines 3, 5, 13, 14-15 (two occurrences), the claimed limitation “media content” should be corrected to “the media content”.
In claim 18, line 4, the claimed limitation “access respective chunks of media content” should be corrected to “access the respective chunks of the media content”.
In claim 20, line 2, the claimed limitation “media content” should be corrected to “the media content”.
In claim 24, lines 3, 4, the claimed limitation “media content” should be corrected to “the media content”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a format transformation module” (place holder) configured to “dynamically transform the format” (function) in claims 6, 14 and 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 1-2, the claimed limitation "the media file" lacks of antecedent basis.
In claim 1, line 17, the claimed limitation "the respective chunks" lacks of antecedent basis.
In claim 6, line 2, the claimed limitation "the format" lacks of antecedent basis.
In claim 7, lines 1-2, the claimed limitation "the media file" lacks of antecedent basis.
In claim 7, line 14, the claimed limitation "the respective chunks" lacks of antecedent basis.
In claim 14, line 2, the claimed limitation "the format" lacks of antecedent basis.
In claim 15, lines 1-2, the claimed limitation "the media file" lacks of antecedent basis.
In claim 15, line 13, the claimed limitation "the respective chunks" lacks of antecedent basis.
In claim 19, line 2; claim 20, lines 3-4, the claimed limitation "the file store" lacks of antecedent basis.
the entirely … the file store" lacks of antecedent basis.
In claim 24, line 2, the claimed limitation "the format" lacks of antecedent basis.
In claims 3, 11 and 21, the terms “source abstraction”, “flow abstraction”, “grain abstraction” and “grains” are ambiguous as what is the meaning of the technical features to which they refer.
Other dependent claims are rejected as being dependent on the rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2007/0162568) in view of Hedinsson et al (US 2010/0262618). 
As per claim 1, Gupta teaches a system for streaming of media content (Fig. 1; abstract), the system comprising:
a file store configured to store at least one linear file comprising a plurality of chunks of media content (storage 125 of Fig. 1; Fig. 5A);
a media file parser configured to parse the at least one linear file of media content to identify a file format of the at least one linear file (para 0019: parsing the media file headers and footers, and computing format-specific chunk boundary points);
a file structure analyzer configured to generate file access metadata based on the identified file format, with the generated file access metadata providing indexing access information for the plurality of chunks of the media content (para 0025: the content index 130 itself is stored in a format that is file-agnostic with the specific file format and codec stored as metadata in the index 130);
a media access provider configured to generate an index file based on the generated file access metadata (para 0025: The mapping is created when media content is received by the server. In one embodiment, the mapping maps a specific time index point in both the video and audio feeds to a specific byte in the source file. Byte offsets are relative to the start of an audio or video frame according to one embodiment, and the content index 130 itself is stored in a format that is file-agnostic with the specific file format and codec stored as metadata in the index 130. Thus, the content index 130 the generated index file configured to provide access to a web browser for accessing only a portion of the at least one linear file based on a streaming protocol associated with the web browser, (content index 130, para 0016: The client 105 can be any type of client computing device, for example, a device executing a browser application or other application adapted to communicate over Internet related protocols (e.g., TCP/IP and HTTP) and/or display a user interface), wherein the portion of the at least one linear file comprises less than an entirety of the at least one linear file stored in the file store (para 0037: The server 110 computes the number of audio and video frames that will be transmitted during this request. If more than one portion is being used, the server 110 computes the total number as the sum of frames from all content items that will be transmitted);
a media content streaming provider configured to receive a media access request from the web browser, access the respective chunks of media content corresponding to the portion of the at least one linear file, and stream the accessed chunks of media content to the web browser, with the accessed chunks of media content configured to be consumed by the web browser based on the streaming protocol associated with the web browser (para 0005: The method includes receiving a request for media content from a client, the request including an abstract list of media source files and an edit list. The server opens one or more source media files, parses these files, and selects frames or other portions to transmit based on the edit list, and sequentially writes those portions to an output file for serving to the client. The method 
wherein the web browser is configured to generate the media access request based on the generated index file, such that the generated media access request includes a plurality of frame offsets configured to be interpreted by the media content streaming provider to access respective chunks of media content (para 0005: receiving a request for media content from a client, the request including an abstract list of media source files and an edit list. The server opens one or more source media files, parses these files, and selects frames or other portions to transmit based on the edit list, and sequentially writes those portions to an output file for serving to the client;  para 0034: For a request that includes more than one portion of one or more files, the request includes more than one time range, and the server 110 queries the content index to find the chunks that lie nearest to the requested timestamps according to one embodiment), and
wherein the system further comprises a web server that includes each of the media file parser, the file structure analyzer, the media access provider, and the media content streaming provider, with the web server communicatively coupled to the file store and the web browser (Fig. 1, server 110 which comprises blocks 120, 125, 130, 135).
teaches a real time web streaming of media content without full restore of a media file (para 0020: media player service 121 can flexibly stream in real-time to web browser 126 from any arbitrary media file segments by using metadata clips provided by media database 110, without the need to generate separate media files; para 0027: As shown in FIG. 2, media player service 221 therefore only needs to access video stream 237a, video stream 237b, video stream 237c, and audio stream 236d. Audio streams 236a-236c can be left alone, and unused portions of video streams 237a-237c can also be left alone, allowing web server 220 to stream content more efficiently).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to stream the media content of Gupta in real time as taught by Hedinsson so that the media content may be viewed by interested parties online.

As per claim 2, Gupta teaches streaming the accessed chunks of media content to the web browser without restore or batch processing the entirety of the at least one linear file stored in the file store (abstract: The server opens one or more source files and selects portions of one or more files to transmit based on edit list instructions, and sequentially writes those portions to an output for serving to the client), and Hedinsson also teaches streaming the accessed chunks of media content to the web browser without restore or batch processing the entirety of the at least one linear file stored in the file store (para 0022: Additionally, since metadata clip 115a specifies the portion of 

As per claim 3, Gupta teaches wherein the web server is configured to provide source, flow, and grain abstractions of the media content of the at least one linear file to the web browser, such that the web browser is configured to dynamically access a video timeline of the media content to requests grains of the media content of the at least one linear file (para 0037: In addition, a new file header is created from the information stored in the content index 130 according to one embodiment, which is written to the output. In one embodiment, the server 110 looks at the content index 130, reads the header information, and constructs a segment media header representing the requested time range. The server 110 computes the number of audio and video frames that will be transmitted during this request. If more than one portion is being used, the server 110 computes the total number as the sum of frames from all content items that will be transmitted. If the content is being sped up or slowed down, the number of frames that will be transmitted will be different from the number of frames in the source media file(s). The server 110 also appends data specifying the original byte range and (video and audio) frame numbers according to one embodiment. If the data is being encrypted, the header may contain encryption keys, user identifying marks, or other information that allows the client to decrypt the encrypted data that follows. If the file wrapper is being transformed, the server 110 composes a valid file header, according to the "new" wrapper format (e.g., the format into which the wrapper is being transformed). 

As per claim 4, Gupta teaches wherein the grains comprise encapsulated chunks of the media content corresponding to the portion of the at least one linear file (para 0043: the server 110 reads chunks simultaneously from each file, then takes each video and audio stream pair, and applies a file format specific stream marker to each matched pair of audio and video. It then sorts all of the frames by their representative timestamps, and writes this data to the output).

As per claim 6, Gupta teaches wherein the web server further comprises a format transformation module configured to dynamically transform the format of the accessed chunks of media content to a video consumption format for the web browser before the media content streaming provider transmits the accessed chunks of media content to the web browser (para 0044: Another possible data modification is data wrapper transformation. Different computers and operating systems support different file wrapper and frame wrapper formats. For each source file, the frame header and footer specific to the original format are discarded, and generate new headers and footers that are specific to a desired file format. For each frame contained in this data, the server 110 parses the data according to the original wrapper format, extracts the compressed video or audio data, and then encodes this data using the "new" wrapper format, and writes 

As per claim 7-12, 14-22 and 24, the claims disclose similar features as of claims 1-4 and 6, and are rejected based on the same basis as claims 1-4 and 6.

Claims 5, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2007/0162568) in view of Hedinsson et al (US 2010/0262618) and Shen et al (US 2009/0217352).
As per claim 5, 13 and 23, Gupta or Hedinsson teaches providing a user interface to receive a user input (Gupta, para 0016: According to one embodiment, the user interface of the client 105 allows a user to view, edit, and select media content portions and arrange them to form the basis for an edit list as descried herein; Hedinsson: para 0024: web browser 126 may access media player service 121, which presents a player interface allowing a user to search for videos. The player interface might present a list of broad topics to choose as a list of tags, from which the user clicks the "Animals" tag). Gupta or Hedinsson does not explicitly teach providing a graphical user interface to present a proxy file of the at least one linear file, and to receive a user input that targets a selected subset of the media content of the at least one linear file based on a corresponding selected portion of the proxy file. However, Shen teaches providing a graphical user interface to present a proxy file of the at least one linear file, and to receive a user input that targets a selected subset of the media content of the at least one linear file based on a corresponding selected portion of the proxy file (para 0132: For example, if a video file is to be streamed, it is transmitted from a remote storage device via a streaming protocol. For rough editing, a proxy may be used to provide access to the asset. But if a video file is to have more sophisticated video editing or modification performed, the asset's location may be transmitted to a loading interface of the editing application for direct use. Users may have a security level indicating whether they are entitled to such high-speed access to media files). It would have been obvious before the effective filing date of the claimed invention to modify the graphical user interface of Gupta or Hedinsson to present proxy file of the linear file as taught by Shen in order to facilitate modifying the selected portion of the media content by the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIM T NGUYEN/Primary Examiner, Art Unit 2454